           Case 1:17-cr-00630-ER Document 114-1 Filed 08/29/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________
                                              )
UNITED STATE OF AMERICA                       )            NO.: 17-cr-00630 (ER)
                                              )
       - v. -                                 )            AFFIRMATION
                                              )
                                              )
MARK S. SCOTT,                                )
                                              )            ECF CASE
                    DEFENDANT.                )
_____________________________________________ )



        I, James Nobles, Esq., respectfully submit this Aﬃrmation pursuant to Local Civil Rule

1.4, in support of my motion to withdraw as co-counsel for Defendant Mark S. Scott in the

above-captioned matter, as I will be substituted by Arlo Devlin-Brown of Covington & Burling

LLP. The matter will proceed with Mr. Garvin and Mr. Devlin-Brown remaining on the case. The

reasons for the withdrawal are as follows:

        1.     Withdrawal can be accomplished without material adverse eﬀect on the

interests of the client. David M. Garvin of David M. Garvin, P.A. (“Co-Counsel”), has appeared

on behalf of Defendant Mark S. Scott since October 29, 2018 (Docket No. 27 ), and will

continue to represent Defendant in this matter. Mr. Scott has also retained Arlo Devlin-Brown.

As such, Mr. Scott will not be left in an adverse situation as a result of my withdrawal as co-

counsel.

        2.     The parties to this matter are currently scheduled to begin trial on October 7,

2019.

        3.     Mr. Garvin and Mr. Devlin-Brown are positioned to eﬀectively proceed without

my continued participation at trial and any other court appearances.

        4.     Mr. Scott not only knowingly and freely assents to substitution of the

employment, he is requesting it.

        5.     Because of the foregoing, I respectfully request that this Court relieve me of my

representation of Defendant Mark S. Scott.
         Case 1:17-cr-00630-ER Document 114-1 Filed 08/29/19 Page 2 of 2




DATED:       August 29, 2019
             Rochester, New York

                                           Respectfully submitted,


                                           /s/ James Nobles_______
                                           James Nobles
                                           Counsel for Defendant, Mark S. Scott
                                           Nobles & DeCarolis
                                           1507 Monroe Avenue
                                           Rochester, New York 14618
                                           Tel:   (585) 546-1260
                                           Fax: (585) 697-9214
                                           Email: james@noblesdefense.com
